Exhibit 10.2

 

TRADEMARK AND COPYRIGHT LICENSE AGREEMENT

 

THIS TRADEMARK AND COPYRIGHT LICENSE AGREEMENT (this “Trademark Agreement”) is
made by and between TechniScan, Inc., a Delaware corporation having offices at
3216 South Highland Dr., Suite 200, Salt Lake City, Utah 84106 on behalf of
itself and its affiliates (collectively, “TechniScan”) and Womens3D, Inc., a
Delaware corporation, having offices at  4917 S. Congress, Austin, Texas 78745
(“Womens3D” and together with TechniScan, each a “Party” and collectively, the
“Parties”).  This Trademark Agreement is effective as of January 11, 2011 (the
“Effective Date”).

 

WHEREAS, Womens3D is a medical device company engaged in a plan to provide
women’s health care practices with novel, automated ultrasound breast imaging
equipment and web-based 3D reconstruction and review services as an efficient,
painless, non-invasive, radiation-free alternative to mammography in diagnosing
breast abnormalities.

 

WHEREAS, TechniScan is a medical device company engaged in the development and
commercialization of automated ultrasound imaging systems and owns proprietary
information and technology related to the design, development, manufacture and
supply of certain hardware and software products.

 

WHEREAS, TechniScan and Womens3D are Parties to that certain Product Development
Agreement dated January 11, 2011 (the “Product Development Agreement”), in
accordance with which TechniScan and Womens3D will design and TechniScan (and in
certain cases, TechniScan and Womens3D jointly) will develop certain Products as
defined therein.

 

WHEREAS, upon completion of the development of the Products, Womens3D shall
thereafter purchase the Products from TechniScan for the promotion, marketing,
sale and distribution by Womens3D in accordance with the terms and conditions of
that certain Manufacturing Agreement between the parties dated as of
February 16, 2011 (the “Manufacturing Agreement”).

 

WHEREAS, the Parties each own, or will own, various trademarks and copyrighted
works used in connection with their respective businesses and which may, in
accordance with this Trademark Agreement, be used in connection with the
development, manufacturing, promotion, marketing, distribution and sale of the
Products.

 

WHEREAS, the Parties desire to confirm their agreement with respect to use and
ownership of the various trademarks and copyrighted works that will be used in
connection with the development, manufacturing, promotion, marketing, sale and
distribution of the Products.

 

WHEREAS, the Parties also desire to enter into a cross-license for TechniScan to
use the Womens3D Trademarks and for Womens3D to use the TechniScan Trademarks,
as defined

 

--------------------------------------------------------------------------------


 

herein, in connection with the development, manufacturing, promotion, marketing,
sale and distribution of the Products.

 

NOW, THEREFORE, in consideration of the mutual promises, conditions and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby expressly acknowledged, the Parties
hereto agree as follows:

A.            Definitions

 

1.             “Womens3D Trademarks” means the trademark “WOMENS3D” and all
other marks on Exhibit A attached hereto (as the same may be amended from time
to time) as well as those other trademarks, service marks, names, logos,
slogans, designs, whether registered or unregistered, and internet keywords and
domain names containing any of the foregoing, of Womens3D that may be used on or
in association with the Products in accordance with the terms and conditions of
this Trademark Agreement, the Product Development Agreement, and/or the
Manufacturing Agreement.

 

2.             “Womens3D Copyrighted Works” means all photos, website content,
text, graphics, artwork, designs, logos, and the like created, commissioned, or
owned exclusively by Womens3D in connection with the Products and the
distribution, sale, promotion, marketing and advertising thereof, including on
Collateral Materials.

 

3.             “TechniScan Trademarks” means the trademark “TECHNISCAN” and all
other marks on Exhibit B attached hereto (as the same may be amended from time
to time)  and variations thereof that may be used on or in association with the
Products and Collateral Materials in accordance with the terms and conditions of
this Trademark Agreement, the Product Development Agreement, and/or the
Manufacturing Agreement.

 

4.             “TechniScan Copyrighted Works” means all photos, website content,
text, graphics, artwork, designs, logos, and other works created, commissioned,
or owned exclusively by TechniScan in connection with the Products and the
distribution, sale, promotion, marketing and advertising thereof, including on
Collateral Materials.

 

5.             “Collateral Materials” means all written, printed, graphic, or
electronic, audio or visual promotional materials, including, without
limitation, labels, brochures, advertising, marketing and promotional materials,
websites, commercials, packaging and containers, and the like developed,
created, or commissioned for use in connection with the Products, including any
content for use in any user manuals and End User Agreements (as defined in the
Manufacturing Agreement).

 

6.             “TechniScan Collateral Materials” means all Collateral Materials
developed, created, owned, or commissioned exclusively by TechniScan.

 

7.             “Womens3D Collateral Materials” means all Collateral Materials
developed, created, owned, or commissioned exclusively by Womens3D.

 

8.             “Joint Collateral Materials” means all Collateral Materials
developed, created, or commissioned jointly by both Womens3D and TechniScan.

 

--------------------------------------------------------------------------------


 

9.             Capitalized terms not defined herein shall have the meaning
ascribed to them in the Product Development Agreement and the Manufacturing
Agreement.

 

B.            Womens3D Trademarks License Grant

 

1.             Subject to the terms and conditions of this Trademark Agreement
and of the Product Development Agreement and Manufacturing Agreement, Womens3D
hereby grants to TechniScan, a limited, irrevocable (subject to the termination
provisions of this Trademark Agreement), non-exclusive, non-transferrable,
non-sublicensable (except to subcontractors and sub-manufacturers permitted by
the Product Development Agreement or the Manufacturing Agreement), royalty-free
license to use the Womens3D Trademarks solely on and in connection with the
design, development, manufacture and/or distribution of Products.  The license
granted in this Section B.1 shall continue for so long as (a) TechniScan is
Womens3D’s sole manufacturer and supplier in accordance with the Manufacturing
Agreement, (b) TechniScan is manufacturing and supplying Womens3D with Products
(including, without limitation during any Sell-Off Period (as defined below) or
(c) TechniScan has a license to the Pre-Existing Womens3D Technology under the
Product Development Agreement.  TechniScan acknowledges and agrees that it shall
have no right to use the Womens3D Trademarks, except as permitted by Womens3D
pursuant to this Trademark Agreement and the Product Development Agreement and
the Manufacturing Agreement.

 

2.             TechniScan shall have the right to use the Womens3D Trademarks on
the Products, on and in any related packaging and user manuals, and on or in any
Collateral Materials, in each case in accordance with the Specifications or as
otherwise approved by Womens3D’s prior written approval, which approval shall
not be unreasonably withheld.

 

3.             Notwithstanding anything in this Section B to the contrary,
TechniScan shall not place any trademarks, service marks, trade names or other
trade designations owned by Womens3D or other third party on any Products, user
manuals, End User Agreements, packaging, or Collateral Materials, unless
permitted or required under the Specifications or required by law, without first
obtaining Womens3D’s prior written approval.

 

4.             All rights in and to the Womens3D Trademarks and Womens3D
Collateral Materials not expressly granted herein to TechniScan are reserved by
Womens3D.

 

C.            TechniScan Trademarks and TechniScan Collateral Materials License
Grant

 

1.             TechniScan hereby grants to Womens3D a limited, irrevocable
(subject to the termination provisions of this Trademark Agreement),
non-exclusive, non-transferrable, non-sublicensable (except to subcontractors
and sub-manufacturers permitted by the Product Development Agreement or the
Manufacturing Agreement), royalty-free license to use the TechniScan Trademarks
and TechniScan Collateral Materials on and in connection with the promotion,
marketing, distribution and/or sale of Products ordered by Womens3D, subject to
(x) the Specifications or TechniScan’s prior written approval and
(y) TechniScan’s marketing and trademark guidelines and in accordance with
applicable trademark law.  Womens3D acknowledges and agrees that it shall have
no right to use the TechniScan Trademarks and

 

--------------------------------------------------------------------------------


 

TechniScan Collateral Materials, except as permitted by TechniScan pursuant to
the Product Development Agreement, the Manufacturing Agreement, and this
Trademark Agreement.

 

2.             Womens3D shall have the right to use the TechniScan Trademarks
and TechniScan Collateral Materials on the Products, on and in any related
packaging, user manuals, and End User Agreements, and on or in any other
Collateral Materials, in each case in accordance with the Specifications or
required by law or as otherwise approved by TechniScan’s prior written approval,
which approval shall not be unreasonably withheld.

 

3.             All rights in and to the TechniScan Trademarks and TechniScan
Collateral Materials not expressly granted herein to Womens3D are reserved by
TechniScan.

 

D.            Ownership of and Goodwill in Womens3D Trademarks, Womens3D
Copyrighted Works and Womens3D Collateral Materials

 

1.             TechniScan acknowledges Womens3D’s exclusive right, title and
interest in and to the Womens3D Trademarks, and all variations, stylizations,
designs or other features used in connection therewith, and any related current
or future trademark applications or registrations therefor, as well as the
Womens3D Copyrighted Works and Womens3D Collateral Materials.

 

2.             TechniScan agrees that any and all goodwill associated with the
Womens3D Trademarks shall inure to the benefit of Womens3D, and that TechniScan
shall not acquire, whether under this Trademark Agreement or otherwise except as
set forth in the Product Development Agreement, any trademark or other
Intellectual Property Rights in or to the Womens3D Trademarks, the Womens3D
Copyrighted Works, the Womens3D Collateral Materials, or any variation or
derivative of any of these, or any other means of identification used by
Womens3D in its business except for the license provided in Section B.1.  At all
times, Womens3D shall remain the exclusive owner of all rights in such marks.

 

E.             Ownership of and Goodwill in TechniScan’s Trademarks, TechniScan
Copyrighted Works  and TechniScan Collateral Materials

 

1.             Womens3D acknowledges TechniScan’s exclusive right, title and
interest in and to the TechniScan Trademarks, and all variations, stylizations,
designs or other features used in connection therewith, and any related current
or future trademark applications or registrations therefor, as well as the
TechniScan Copyrighted Works and the TechniScan Collateral Materials.

 

2.             Womens3D agrees that any and all goodwill associated with the
TechniScan Trademarks and TechniScan Collateral Materials shall inure to the
benefit of TechniScan, and that Womens3D shall not acquire, whether under this
Trademark Agreement or otherwise except as set forth in the Product Development
Agreement, any trademark or other Intellectual Property Rights in or to the
TechniScan Trademarks, or TechniScan Collateral Materials or any variation of
either, or any other means of identification used by TechniScan in its business
except for the license provided in Section C.1.  At all times, TechniScan shall
remain the exclusive owner of all rights in such marks.

 

--------------------------------------------------------------------------------


 

F.              Ownership of Joint Collateral

 

1.             Joint Collateral shall be Joint IP and shall be owned jointly by
the Parties, subject to the terms of the Product Development Agreement.

 

G.            Quality Control of the Womens3D Trademarks

 

1.             All use of the Womens3D Trademarks shall be in compliance with
applicable law and regulations and with the quality standards of Womens3D, as
set forth from time to time by Womens3D in writing, which quality standards will
not be inconsistent with TechniScan’s obligations under the Product Development
Agreement and the Manufacturing Agreement.  If Womens3D determines that its
quality standards are not being met, Womens3D shall notify TechniScan in writing
and the parties agree to work together in good faith to address Womens3D’s
concerns in a reasonable amount of time

 

H.            Quality Control of the TechniScan Trademarks

 

1.             All use of the TechniScan Trademarks shall be in compliance with
applicable law and regulations and with the quality standards of TechniScan, as
set forth from time to time by TechniScan in writing, which quality standards
will not be inconsistent with Womens3D’s obligations under the Product
Development Agreement and the Manufacturing Agreement.  If TechniScan determines
that its quality standards are not being met, TechniScan shall notify Womens3D
in writing and the parties agree to work together in good faith to address
TechniScan’s concerns in a reasonable amount of time.

 

I.                 TechniScan Duties

 

1.             TechniScan acknowledges Womens3D’s ownership of the Womens3D
Trademarks, and agrees that it will do nothing inconsistent with such ownership
by Womens3D.  TechniScan shall not, during the Term of this Trademark Agreement
or thereafter: (i) attack the title or any rights of Womens3D in or to the
Womens3D Trademarks; (ii) attack the validity of this Trademark Agreement,
(iii)  claim any right, title or interest in or to the Womens3D Trademarks;
(iv) infringe, misuse or harm the Womens3D Trademarks or bring the Womens3D
Trademarks into disrepute; (v) adopt any mark, name, or designation, including
domain names, that is the same as, that incorporates, or is likely to cause
confusion with the Womens3D Trademarks; or (vi) for its benefit, directly or
indirectly, register or apply for registration of the Womens3D Trademarks or any
mark, name or designation, including domain names, which are the same as, which
incorporate, or are likely to cause confusion with the Womens3D Trademarks.

 

2.             TechniScan may not, without Womens3D’s prior written consent,
which consent shall not be unreasonably withheld: (i) purchase or use the
Womens3D Trademarks as part of an Internet Domain Name; (ii) create any
hyperlink to or from any of TechniScan’s websites to Womens3D’s website(s);
(iii) redirect TechniScan’s URLs to Womens3D’s website(s) or redirect Womens3D’s
URLs to TechniScan’s website; or (iv) purchase or use the Womens3D Trademarks as
keywords or search terms on websites such as Google, MSN, Yahoo or similar
websites for the purpose of referencing or promoting the Products.  Upon the
termination or expiration of the Trademark Agreement, TechniScan shall cease all
such activities and shall assign to Womens3D and/or cancel any domain names or
keywords, as directed by Womens3D.

 

--------------------------------------------------------------------------------


 

TechniScan may use the Womens3D Trademarks on its website for purposes of
referencing or promoting the Products, provided that all such use shall be
conditioned in Womens3D’s prior review and approval, which review and approval
shall not be unreasonably withheld or delayed.

 

3.             In the event that TechniScan uses a third party manufacturer for
any of its design, development, manufacturing or supply operations, such third
party must agree to be bound by the terms of this Trademark Agreement.  Any
breach of any obligations in this Trademark Agreement by any such third party
shall constitute a breach of this Trademark Agreement by TechniScan as if
TechniScan had itself caused the breach.

 

J.              Womens3D Duties

 

1.             Womens3D acknowledges TechniScan’s ownership of the TechniScan
Trademarks, and agrees that it will do nothing inconsistent with such ownership
by TechniScan.  Womens3D shall not, during the Term of this Trademark Agreement
or thereafter: (i) attack the title or any rights of TechniScan in or to the
TechniScan Trademarks; (ii) attack the validity of this Trademark Agreement,
(iii)  claim any right, title or interest in or to the TechniScan Trademarks;
(iv) infringe, misuse or harm the TechniScan Trademarks or bring the TechniScan
Trademarks into disrepute; (v) adopt any mark, name, or designation, including
domain names, that is the same as, that incorporates, or is likely to cause
confusion with the TechniScan Trademarks; or (vi) for its benefit, directly or
indirectly, register or apply for registration of the TechniScan Trademarks or
any mark, name or designation, including domain names, which are the same as,
which incorporate, or are likely to cause confusion with the TechniScan
Trademarks.

 

2.             Womens3D may not, without TechniScan’s prior written consent,
which consent shall not be unreasonably withheld: (i) purchase or use the
TechniScan Trademarks as part of an Internet Domain Name; (ii) create any
hyperlink to or from any of Womens3D’s websites to TechniScan’s website(s);
(iii) redirect Womens3D’s URLs to TechniScan’s website(s) or redirect
TechniScan’s URLs to Womens3D’s website; or (iv) purchase or use the TechniScan
Trademarks as keywords or search terms on websites such as Google, MSN, Yahoo or
similar websites for the purpose of referencing or promoting the Products.  Upon
the termination or expiration of the Trademark Agreement, Womens3D shall cease
all such activities and shall assign to TechniScan and/or cancel any domain
names or keywords, as directed by TechniScan.  Womens3D may use the TechniScan
Trademarks on its website for purposes of referencing or promoting the Products,
provided that all such use shall be conditioned in TechniScan’s prior review and
approval, which review and approval shall not be unreasonably withheld or
delayed.

 

3.             In the event that Womens3D uses a third party subcontractor for
any of its sales, distribution and marketing operations, such third party must
agree to be bound by the terms of this Trademark Agreement.

 

K.            Registration

 

1.             Womens3D may take whatever action that it deems appropriate with
respect to the registration of the Womens3D Trademarks, and TechniScan agrees to
cooperate fully with Womens3D during the term of this Agreement, at Womens3D’s
expense, in securing and

 

--------------------------------------------------------------------------------


 

maintaining the goodwill in the Womens3D Trademarks, including, without
limitation, cooperating with any registration efforts upon request of Womens3D
to register the Womens3D Trademarks for the Products.

 

2.             TechniScan shall have no right to register, apply to register, or
maintain any trademark application or registration for the Womens3D Trademarks
unless expressly permitted by Womens3D in writing.

 

3.             TechniScan may take whatever action that it deems appropriate
with respect to the registration of the TechniScan Trademarks , and Womens3D
agrees to cooperate fully with TechniScan during the term of this Agreement, at
TechniScan’s expense, in securing and maintaining the goodwill in the TechniScan
Trademarks, including, without limitation, cooperating with any registration
efforts upon request of TechniScan to register the TechniScan Trademarks for the
Products.

 

4.             Womens3D shall have no right to register, apply to register, or
maintain any trademark application or registration for the TechniScan Trademarks
unless expressly permitted by TechniScan in writing.

 

L.             Marking

 

1.             While licensed under this Agreement, TechniScan shall have the
right to place the Womens3D Trademarks, or such other mark(s), names, or
designations as mutually agreed upon by the Parties, in such applicable
position(s) in accordance with the Specifications or as otherwise reasonably
determined by Womens3D, on all Products designed, developed, manufactured or
supplied by TechniScan for Womens3D, under the Product Development Agreement or
Manufacturing Agreement, and associated packaging, user manuals and Collateral
Materials therefor.

 

2.             While licensed under this Agreement, Womens3D shall have the
right to place the TechniScan Trademarks, or such other mark(s), names, or
designations as mutually agreed upon by the Parties, in such applicable
position(s) on Collateral Materials as reasonably determined by TechniScan.

 

3.             The Parties shall use appropriate registration or other symbols
in all printed material or other visual form in accordance with accepted
trademark practice and applicable law.  Each Party shall have the right to
object to non-approved uses of the other Party’s marks, and the Parties agree to
work in good faith with each other during the term of this Agreement and any
Sell-Off Period to correct and remedy any such objectionable uses.

 

M.          Enforcement

 

1.             Each Party shall promptly notify the other Party in the event it
becomes aware of any third party use of the other Party’s trademarks that are
the subject of this Trademark Agreement, or any mark, name, or designation
(including domain names) confusingly similar thereto, or which such Party
otherwise believes is or may be infringing, diluting, or otherwise derogating
the other Party’s rights in such trademarks.

 

--------------------------------------------------------------------------------


 

2.             Womens3D shall at all times have the right, but not the
obligation, to take whatever steps it deems necessary or desirable to enforce or
defend the Womens3D Trademarks.  TechniScan shall cooperate in any such
enforcement or defense, and Womens3D shall be responsible for TechniScan’s
reasonable out-of-pocket expenses incurred in connection with such cooperation. 
TechniScan acknowledges that Womens3D has the right to direct and control each
administrative proceeding or litigation (if any) involving the Womens3D
Trademarks, including any settlement thereof.

 

3.             TechniScan shall at all times have the right, but not the
obligation, to take whatever steps it deems necessary or desirable to enforce or
defend the TechniScan Trademarks.  Womens3D shall cooperate in any such
enforcement or defense, and TechniScan shall be responsible for Womens3D’s
reasonable out-of-pocket expenses incurred in connection with such cooperation. 
Womens3D acknowledges that TechniScan has the right to direct and control each
administrative proceeding or litigation (if any) involving the TechniScan
Trademarks, including any settlement thereof.

 

N.            Copyrights

 

Subject to any inconsistent provisions in the Product Development Agreement,
TechniScan shall own any and all copyrights in and to the TechniScan Copyrighted
Works, and Womens3D shall own any and all copyrights in and to the Womens3D
Copyrighted Works.  Each Party agrees that it will, without additional
consideration, give the other Party, at any time in the future, all assistance
necessary to perfect the other Party’s rights, titles, and interest in and to
such copyrighted works, and any derivatives thereof, including without
limitation the execution, acknowledgement, and delivery of all documents
necessary to effectuate the intent of this Trademark Agreement.  Each Party
hereby grants the other a limited, irrevocable (subject to the termination
provisions of this Trademark Agreement), non-exclusive, non-transferrable,
non-sublicensable (except to subcontractors and sub-manufacturers permitted by
the Product Development Agreement or the Manufacturing Agreement), royalty-free
license to use its copyrighted works solely on and in connection with the
design, development, manufacture, supply, marketing and sale of Products.  The
license granted to TechniScan to the Womens3D Copyrighted Works shall continue
for so long as (a) TechniScan is Womens3D’s sole manufacturer and supplier in
accordance with the Manufacturing Agreement, (b) TechniScan is manufacturing and
supplying Womens3D with Products (including, without limitation during any
Sell-Off Period or (c) TechniScan has a license to the Pre-Existing Womens3D
Technology under the Product Development Agreement.

 

O.           Term and Termination

 

1.             The term of this license shall commence as of the Effective Date
and continues until expiration or termination of the last to expire or terminate
of the Product Development Agreement and the Manufacturing Agreement, unless
terminated earlier in accordance with the terms set forth in this Trademark
Agreement.  In the event that a Party fails to comply with any of its
obligations owed to the other Party under this Trademark Agreement, the
non-breaching Party may send the breaching Party a written notice of default,
specifying the nature of the

 

--------------------------------------------------------------------------------


 

default and what is reasonably required to remedy the default.  If the default
is not cured within sixty (60) calendar days after notice of default, the
non-breaching Party may, at its discretion, immediately terminate this Trademark
Agreement.

 

2.             TechniScan agrees that, upon termination or expiration of this
Trademark Agreement, or the termination or expiration of any extension thereof
(including the Sell-Off Period), for any reason whatsoever or the termination of
any other agreement whereby TechniScan supplies Products to Womens3D, whichever
is later, TechniScan will immediately discontinue all use of the Womens3D
Trademarks, or any other mark, name, trade designation, or domain name of
Womens3D, unless expressly permitted in writing by Womens3D, as well as the
Womens3D Copyrighted Works and Womens3D Collateral Materials; provided that
TechniScan shall be entitled to continue using Womens3D Copyrighted Works and
Womens3D Collateral Materials to the extent incorporated into user manuals and
End User Agreements.  Thereafter, except as stated in the prior sentence,
TechniScan will no longer use, or have any right to use, the Womens3D Trademarks
or any variation thereof, or any other mark, name, trade designation, or domain
name of Womens3D, or the Womens3D Copyrighted Works or Womens3D Collateral
Materials.

 

3.             Womens3D agrees that, upon termination or expiration of this
Trademark Agreement, or the termination or expiration of any extension thereof
thereof (including the Sell-Off Period), for any reason whatsoever or the
termination of any other agreement whereby TechniScan supplies Products to
Womens3D, whichever is later, Womens3D will immediately discontinue all use of
the TechniScan Trademarks, or any other mark, name, trade designation, or domain
name of TechniScan, unless expressly permitted in writing by TechniScan, as well
as the TechniScan Copyrighted Works and TechniScan’s Collateral Materials. 
Thereafter, Womens3D will no longer use, or have any right to use, the
TechniScan Trademarks or any variation thereof, or any other mark, name, trade
designation, or domain name of TechniScan or the TechniScan Copyrighted Works or
any TechniScan Collateral Materials.

 

4.             Womens3D shall have the non-exclusive right for ninety (90) days
following the last day that TechniScan Delivers Products to Womens3D pursuant to
the Manufacturing Agreement (the “Sell-Off Period”), to sell-off unsold
inventory of Products bearing the TechniScan Trademarks.  Womens3D shall cease
all sales of Products bearing the TechniScan Trademarks upon the expiration of
the Sell-Off Period.  Womens3D may retain sufficient inventory to comply with
ongoing warranty obligations to consumers for the Products, if applicable.

 

P.             Representations and Warranties

 

Each Party represents and warrants to the other Party that it owns (or has the
right to use) all rights relating to its respective trademarks, trade names,
trade designations, and copyrights licensed herein; that it has the right to
grant the license(s) provided herein; and that, to the best of its knowledge,
the use of the trademarks, trade names, trade designations, and copyrights
contemplated in this Trademark Agreement do not infringe any trademark or
copyright of any third party.

 

--------------------------------------------------------------------------------


 

Q.           Binding Effect/No Assignment of License

 

This Agreement shall be binding upon and inure to the benefit of Womens3D and
TechniScan and any and all successors and permitted assigns of the Parties.  Any
purported assignment by either Party not in compliance with the provisions of
this Trademark Agreement shall be null and void and of no force and effect.

 

R.            Notices

 

All notices and demands required to be made or permitted by this Trademark
Agreement shall be in accordance with the Manufacturing Agreement.

 

S.             Indemnification

 

Each Party shall indemnify and hold harmless the other Party and such Party’s
employees, officers and directors, agents and attorneys from and against any and
all Claims (as defined in the Manufacturing Agreement) resulting from or arising
out of any breach of this Trademark Agreement or claim of trademark or copyright
infringement or misappropriation in accordance with Section 7 of the
Manufacturing Agreement.

 

T.             Miscellaneous

 

1.             The provisions of this Trademark Agreement are severable, and if
any such provision shall be held illegal, invalid, or unenforceable, such
holding shall not affect the legality, validity, or enforceability of any other
provision.  Any such illegal, invalid, or unenforceable provision shall be
deemed stricken as if it had never been contained herein, but all other
provisions shall continue in full force and effect.

 

2.             This Trademark Agreement, the Product Development Agreement and
the Manufacturing Agreement contain the entire agreement between the Parties
with respect to the subject matter hereof and collectively supersede any prior
agreements between the parties, whether written or oral, with respect to such
subject matter.

 

3.             This Trademark Agreement may not be amended, modified, or
rescinded except by written agreement executed by the Parties.

 

4.             This Trademark Agreement shall be governed by and interpreted and
enforced in accordance with the laws of the State of Delaware.

 

5.             The Parties to this Trademark Agreement waive the application of
any law, regulation, holding or rule of construction providing that ambiguities
in an agreement or other document will be construed against the party drafting
such agreement or document.  The Parties to this Trademark Agreement each
warrant that they had the assistance of counsel in the preparation of this
Trademark Agreement.

 

--------------------------------------------------------------------------------


 

6.             Each Party shall have the right to seek injunctive relief in any
court having appropriate jurisdiction to prevent the other Party from breaching
its obligations under this Trademark Agreement or to compel the other Party to
perform its obligations under this Trademark Agreement.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Trademark Agreement to
be executed by their duly authorized representatives as of the date set forth
above.

 

WOMENS3D, INC.

 

TECHNISCAN, INC.

 

 

 

By

/s/ Scott Sanders

 

By:

/s/ Dave Robinson

 

 

 

Name: Scott Sanders

 

Name: Dave Robinson

 

 

 

Title: President

 

Title: President

 

 

[Signature Page to Trademark and Copyright License Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Womens3D Trademarks

 

[g62592kgi001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TechiScan’s Trademarks

 

[g62592kgi002.jpg]

 

[continues on following page]

 

--------------------------------------------------------------------------------


 

[g62592kgi003.gif]

 

--------------------------------------------------------------------------------